Title: To Alexander Hamilton from James McHenry, 13 May 1800
From: McHenry, James
To: Hamilton, Alexander



Private
War Department13 May 1800
Dear Sir
I have the honour to communicate to you, that on the 6th instant, I requested of the President of the United States permission to resign the office of Secretary for the Department of war.
To the above request, I added a proposition, that my resignation be considered, as to take place on the 1st of June next, in order that I might be for a short time in a convenient situation, to explain to him, or to my successor, any of the measures taken by me as Secretary of war, that might require elucidation, and also the inducing motives to some of them, which were best known to myself.
The President answered “that my requests were reasonable and readily agreed.”
I am making my arrangments for the removal of myself and family to Baltimore, and shall not continue in an official situation longer (if so long) than the 1st of June.
I have the honour to be with real regard & esteem D Sir   Your ob st.

James McHenry
Major General Alexander Hamilton.
